 

Exhibit 10.1

 

 

LEXINGTON REALTY TRUST

2007 EQUITY BASED AWARD PLAN

___________________________________

2007 Outperformance Program

(as adopted by the Compensation Committee on February 6, 2007

and modified by the Compensation Committee on April 2, 2007)

___________________________________

 

1.

Purpose and Authority; Effective Date

Pursuant and subject to the Lexington Realty Trust 2007 Equity-Based Award Plan
(the “2007 Plan”), the Company has adopted this 2007 Outperformance Program (the
“OPP”) in order to further the interests of the 2007 Plan. The Committee has
adopted the OPP, on the date designated in the caption above, pursuant to
authority delegated to the Committee by the Board as set forth in the
Committee’s charter. Participation Percentages may be granted hereunder from and
after the date of such adoption. The OPP became effective as of April 1, 2007.

2.

Definitions

 

Terms in the OPP that begin with an initial capital letter have the defined
meaning set forth in Appendix A of the 2007 Plan, unless defined in this Section
2 or elsewhere in the OPP, or the context of their use clearly indicates a
different meaning. As used herein, the following terms shall have the meanings
set forth below:

“Baseline Share Value” means the average closing price of one Common Share for
the ten consecutive trading days immediately prior to the Effective Date.

“Cause” shall have the meaning set forth in the OPP Award Recipient’s employment
agreement then in effect between the OPP Award Recipient and the Company, if
any.

 

“Dividend Return” means, as of the Valuation Date, the aggregate amount of
dividends and other distributions paid on one Common Share between the Effective
Date and the Valuation Date (excluding dividends and distributions paid in the
form of additional Common Shares), plus the Fair Market Value, measured as of
the Valuation Date, of any securities other than Common Shares paid in respect
of one Common Share between the Effective Date and the Valuation Date (‘Other
Securities”), plus, the aggregate amount of dividends and distributions paid on
the Other Securities.

“Effective Date” means April 1, 2007.

“Final Participation Percentage” means, as of the Valuation Date, with respect
to each OPP Award Recipient, such OPP Award Recipient’s Participation
Percentage, plus such OPP Award Recipient’s Unallocated Participation Percentage
Share, if any.

 

--------------------------------------------------------------------------------

 

“Good Reason” shall have the meaning set forth in the OPP Award Recipient’s
employment agreement then in effect between the OPP Award Recipient and the
Company, if any.

“Market Price Return” means, for the Valuation Date, the excess of (i) the
Valuation Date Share Value for such Valuation Date, minus (ii) the Baseline
Share Value.

“Maximum OPP Pool Amount” means $40,000,000.

“Measurement Date” means December 31, 2009.

“OPP Award” means an award of a Participation Percentage to an OPP Award
Recipient under the OPP. Each OPP Award is designed to qualify as a Performance
Compensation Award (within the meaning of the 2007 Plan).

“OPP Award Recipient” means an Eligible Person who is designated by the
Committee to receive an OPP Award, and who duly and timely executes a
Participation OPP Letter.

“OPP Pool” means, as of the Valuation Date, a dollar amount calculated as
follows, with the formula herein constituting the Performance Formula for
purposes of Section 10(d) of the 2007 Plan: multiply the Outperformance Amount
by 10%; provided, however, that in no event shall the OPP Pool as of the
Valuation Date exceed the Maximum OPP Pool Amount, or be less than zero.

“Outperformance Amount” shall mean, as of a Valuation Date, the (i) per share
amount equal to (x) the Total Return to Shareholders for such Valuation Date,
minus (y) the Performance Threshold for such Valuation Date, multiplied by (ii)
the Weighted Average Shares Outstanding for such Valuation Date.

“Participation OPP Letter” has the meaning set forth in Section 4(a).

“Participation Percentage” means, with respect to any OPP Award Recipient, such
OPP Award Recipient’s share of the amounts to be paid under the OPP as set forth
in such OPP Award Recipient’s Participation OPP Letter.

“Performance Threshold” means, as calculated on a per share basis for the
Valuation Date, (i) the Baseline Share Value of one Common Share, multiplied by
(ii) the greater of (a) 10% compounded annually from the Effective Date to such
Valuation Date, or (b) the percentage return equal to 110% of the compounded
annual return during the period from the Effective Date to such Valuation Date
of the total return index level for the MSCI REIT Index (RMS), or, in the event
such index is discontinued or its methodology significantly changed, a
comparable index selected by the Committee in good faith. If a Valuation Date
occurs before the last day of a calendar year, interest computations shall be
pro-rated based on the number of completed months in such calendar year as of
the Valuation Date.

“Performance Period” means the period commencing on the Effective Date and
ending on the Measurement Date, or, if earlier, upon a Change in Control.

“Qualified Termination” has the meaning set forth in Section 4(d)(i).

 

- 2 -

 

 

--------------------------------------------------------------------------------

 

 

“Total Return” means, as calculated on a per share basis for any Valuation Date,
the sum of (i) the Dividend Return for such Valuation Date, plus (ii) the Market
Price Return for such Valuation Date. Total Return is the Performance Measure,
as authorized under Section 10(d) of the 2007 Plan.

“Unallocated Participation Percentage” means, as of the Valuation Date, the
aggregate participation percentage of the OPP Pool that is not allocated to any
OPP Award Recipient under the OPP whether because such participation percentage
was not allocated or was forfeited. Notwithstanding the foregoing, the Committee
may determine at any time prior to a Valuation Date that the Unallocated
Participation Percentage is zero.

“Unallocated Participation Percentage Share” means, as of the Valuation Date,
with respect to each OPP Award Recipient who is not a “covered employee” within
the meaning of Code Section 162(m), the Unallocated Participation Percentage
multiplied by a fraction the numerator of which is such OPP Award Recipient’s
Participation Percentage and the denominator of which is the product of (i) 100%
minus (ii) the Unallocated Participation Percentage.

“Valuation Date” means the earliest of (i) the Measurement Date and (ii) the
date upon which a Change in Control shall occur.

“Valuation Date Share Value” means the average closing price of one Common Share
for the ten consecutive trading days immediately prior to a Valuation Date.

“Weighted Average Shares Outstanding” means, as of the Valuation Date, the
weighted average of the Common Shares outstanding during the period from the
Effective Date to the Valuation Date.

3.

Administration

(a)      General. The general administration of the OPP and the responsibility
for carrying out the provisions of the OPP shall be placed in the Committee and
the Board as provided herein. The Committee may make such rules and regulations
and establish such procedures for the administration of the OPP as it deems
appropriate.

(b)      Modification of Award Conditions or Vesting. The Committee may, in its
absolute discretion, without amendment to the OPP, accelerate the lapse of
restrictions, or waive any condition imposed hereunder, with respect to any OPP
Award, or otherwise adjust any of the terms applicable to any such OPP Award;
provided, however, that no action under this Section shall adversely affect any
OPP Award Recipient without the OPP Award Recipient’s specific written consent.

(c)      Equitable Adjustments. Unless a specific provision in this OPP requires
a different adjustment, when determining the OPP Bonus Pool, the Committee shall
make equitable adjustments that are consistent with Section 13(a) of the 2007
Plan and not otherwise addressed in this OPP.

(d)     Finality of Decisions; Indemnification and Release of Administrators.
All decisions made by the Committee pursuant to the provisions of the OPP shall
be final, conclusive and binding on all persons, including the Company and the
OPP Award Recipients. No member of the Board or the Committee, nor any officer
of the Company or

 

- 3 -

 

 

--------------------------------------------------------------------------------

 

Employee acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the OPP, and all members of the Board or the Committee and
each and any officer of the Company or Employee acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.

4.

OPP Awards

(a)           Determination of OPP Awards. During Fiscal Year 2007, or as soon
thereafter as is reasonably possible, the Committee shall award Participation
Percentages to Eligible Persons selected in the Committee’s sole discretion;
however, the aggregate Participation Percentages awarded for the Performance
Period may not exceed one hundred percent (100%). Participation Percentages may
be awarded at any time during the Performance Period, and may be made to
Eligible Persons whose Continuous Service is for less than the full Performance
Period. All awards of Participation Percentages shall be made in the form of
individual written award agreements (substantially in the form attached as
Exhibit A, each a “Participation OPP Letter”) executed by the Company, and each
individual Eligible Person who receives such an award.

(b)          Determination of OPP Pool. As soon as practicable following the
Valuation Date, but as of the Valuation Date, the Committee shall determine the
size of the OPP Pool, if any. If the performance of the Company has been such
that there is no OPP Pool (i.e., that the OPP Pool is zero), then the OPP Award
Recipients shall not be entitled to be paid any amounts under the OPP, and the
OPP Awards shall be terminated as of the Valuation Date. If the OPP Pool as of
the Valuation Date is greater than zero, then the OPP Award Recipients shall be
entitled to the payments described in Section 4(c) below.

(c)           Restricted Shares. In the event that the OPP Pool as of the
Valuation Date is greater than zero, then the Committee shall make a Restricted
Share Award (pursuant to the 2007 Plan) to each OPP Award Recipient whose
Continuous Service has not terminated on or before the Valuation Date. The
number of Restricted Shares awarded to the OPP Award Recipient shall be
calculated as follows with respect to each Restricted Share Award: multiply
(x) the OPP Pool calculated as of the Valuation Date, by (y) the Final
Participation Percentage for such OPP Award Recipient, then divide the result by
(z) the Fair Market Value per Common Share on the Valuation Date. The resulting
number will determine the number of Restricted Shares constituting the OPP Award
Recipient’s Restricted Share Award. Subject to the terms hereof, the Restricted
Share Award for the OPP Award Recipient’s Restricted Shares shall be issued as
of the Valuation Date, notwithstanding that, as an administrative matter, the
book entry in the records of the Company or its designated share transfer agent
evidencing the Restricted Shares may be made subsequent to any such date.

 

(d)

Termination and Forfeiture; Vesting; Change in Control.

(i)            In the event of termination of an OPP Award Recipient’s
Continuous Service without Cause or by the OPP Award Recipient with Good Reason
or by reason of the OPP Award Recipient’s death (a “Qualified Termination”)
prior to the Valuation Date then, with respect to the OPP Award Recipient only,
(I) the calculations provided in Sections 4(b) and (c) hereof shall be

 

- 4 -

 

 

--------------------------------------------------------------------------------

 

performed with respect to such Recipient’s OPP Award effective as of the date of
the Qualified Termination as if a Change in Control had occurred (with respect
to the OPP Award Recipient only) on such date, and (II) the OPP Award Recipient
(or the OPP Award Recipient’s estate in the event of death) shall receive
Unrestricted Shares equal to the number of Restricted Shares resulting from such
calculation in full satisfaction and extinguishment of the OPP Award Recipient’s
rights under the OPP and the 2007 Plan.

(ii)           If at any time prior to the Valuation Date an OPP Award
Recipient’s Continuous Service shall terminate or cease for any reason other
than a Qualified Termination, then such Award Recipient’s OPP Award shall be
forfeited at such time. If at any time on or after the Valuation Date an OPP
Award Recipient’s Continuous Service shall terminate or cease for any reason,
then such OPP Award Recipient’s rights shall be determined exclusively pursuant
to the Restricted Share Award and the 2007 Plan, and the OPP Award Recipient
shall have no further rights or claims of any kind under the OPP.

(iii)           Subject to 4(d)(i) and 4(d)(ii) hereof, the Restricted Shares
granted pursuant to the OPP shall become vested as follows:

 

 

(I)

fifty percent (50%) of such Restricted Shares shall become vested on the first
(1st) anniversary of the Measurement Date, and

 

 

(II)

the remaining fifty percent (50%) of such Restricted Shares shall become vested
on the second (2nd) anniversary of the Measurement Date.

Notwithstanding the foregoing, all unvested Restricted Shares that have not
previously been forfeited shall vest immediately upon the occurrence of a Change
in Control or a Qualified Termination. For the avoidance of doubt, the vesting
of the Restricted Shares pursuant to this Section shall be independent from, and
in no way affect, the calculations set forth in Sections 4(b) and 4(c) hereof.

(iv)           Prior to the Valuation Date, the Committee may allocate part or
all of any OPP Award or any unvested portion thereof which have been forfeited
pursuant to Section 4(d)(ii) to one or more of the other OPP Award Recipients
then existing who are not “covered employees” within the meaning of Code Section
162(m) or to one or more new OPP Award Recipients, including newly hired
Employees.

(v)           In the event of a Change in Control prior to the Valuation Date,
the date of the Change in Control shall be the Valuation Date and Restricted
Shares shall be issued in settlement of all OPP Awards, with the OPP Pool being
determined as of the date of the Change in Control.

(vi)           Notwithstanding any terms of the OPP, the 2007 Plan or any OPP
Award hereunder, each and every OPP Award and all cash, Restricted Shares,
Unrestricted Shares, settlement in Common Shares, or proceeds from the sale of
Common Shares, made or earned pursuant to the OPP shall be subject to the right
of the Company to full recovery (with reasonable interest thereon) in the event
that the Board determines reasonably and in good faith that any OPP Recipient’s
fraud or misconduct has caused or

 

- 5 -

 

 

--------------------------------------------------------------------------------

 

partially caused the need for a material restatement of the Company’s financial
statements for any Fiscal Year to which the OPP Award relates.

(e)           Rights with Respect to OPP Award. Without duplication of the
provisions of Section 13 of the 2007 Plan, if (i) the Company shall at any time
be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or capital stock of the Company or a transaction similar thereto,
(ii) any share dividend, share split, reverse share split, share combination,
reclassification, recapitalization, significant repurchase of shares, or other
similar change in the capital structure of the Company, or any distribution to
holders of Common Shares other than ordinary cash dividends, shall occur, or
(iii) any other event shall occur which in the reasonable judgment of the
Committee necessitates action by way of adjusting the terms of the OPP, then and
in that event, the Committee shall take such action as shall be necessary to
maintain the OPP Award Recipients’ rights hereunder so that they are
substantially proportionate to the rights existing under the OPP prior to such
event. After the issuance of the Restricted Shares, the OPP Award Recipient
shall possess all incidents of ownership with respect to each Restricted Share
which is outstanding, including voting rights, without regard to whether such
Restricted Share has then vested, except as otherwise set forth herein or in a
Restricted Share Award Agreement.

 

5.

Continuance of Employment.

 

Neither the OPP nor the grant of any OPP Award hereunder shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate any OPP
Award Recipient’s employment at any time and for any reason (subject to the
terms of any employment agreement), nor shall the OPP or the grant of any OPP
Award hereunder impose any obligation on the Company or any Affiliate to
continue the employment of any OPP Award Recipient.

 

6.

Requirements of Law

 

The grant of OPP Awards and the settlement thereof in accordance with the OPP
and the 2007 Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies as may be
required.

7.

Miscellaneous

(a)            Amendments. The OPP and any Participation OPP Letter may be
amended or modified only in writing by the Committee or the Board; provided that
any amendment or modification of any kind which adversely affects any OPP Award
Recipient must be consented to by such OPP Award Recipient to be effective as
against him or her.

(b)          Incorporation of the 2007 Plan; Interpretation by Committee. The
OPP is subject in all respects to the terms, conditions, limitations and
definitions contained in the 2007 Plan. In the event of any discrepancy or
inconsistency between the OPP and the 2007 Plan, the terms and conditions of the
2007 Plan shall control. Without limiting the generality of the foregoing, the
Committee may interpret the 2007 Plan and the OPP, and take any other actions
and make any other determinations or decisions that it deems necessary or
appropriate in connection with the 2007 Plan, the OPP or the administration or

 

- 6 -

 

 

--------------------------------------------------------------------------------

 

interpretation thereof, with such interpretations, actions, determinations, and
decisions to be conclusive and binding on all persons and otherwise accorded the
maximum deference permitted by law, provided that the Committee’s
interpretations, actions, determinations, and decisions shall not be entitled to
deference on and after a Change in Control except to the extent that such
interpretations are made exclusively by members of the Committee who are
individuals who served as Committee members before the Change in Control. In the
event of any dispute or disagreement as to interpretation of the 2007 Plan or
the OPP or of any rule, regulation or procedure, or as to any question, right or
obligation arising from or related to the 2007 Plan or the OPP, the decision of
the Committee shall, except as provided above, be final and binding upon all
persons.

(c)           Restricted Share Issuances. Any issuance of Restricted Shares
pursuant to OPP Awards shall occur pursuant to the 2007 Plan, and shall be
subject to all terms and conditions thereof.

(d)          Withholding of Tax. Anything to the contrary notwithstanding, all
payments required to be made by the Company hereunder shall be subject to the
withholding of such amounts as the Company reasonably may determine that it is
required to withhold pursuant to applicable federal, state or local law or
regulation. The Company’s obligation to deliver share certificates (or evidence
of book entry) to any OPP Award Recipient is subject to and conditioned on tax
withholding obligations being satisfied by such OPP Award Recipient, including
the terms of the 2007 Plan applicable thereto.

(e)           Anti-Alienation; Non-Assignability; Etc. Except as otherwise
provided by law, a Restricted Share Award, an OPP Award or the 2007 Plan,
neither an OPP Award Recipient nor any other person shall have any right to
sell, assign, transfer, pledge, mortgage, or otherwise encumber, transfer,
hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable or deliverable hereunder, or any part thereof. Except to the extent
required by law or as authorized under the 2007 Plan, a Restricted Share Award
or an OPP Award, no part of the amounts payable shall, prior to actual payment,
(i) be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by an OPP
Award Recipient or any other person, (ii) be transferable by operation of law in
the event of an OPP Award Recipient’s or any other person’s bankruptcy or
insolvency, or (iii) be transferable to a spouse as a result of a property
settlement or otherwise, and any attempt to cause any benefit to be so subject
under clauses (i), (ii), or (iii) hereof shall be void.

(f)           No Contract for Continuing Services. The OPP shall not be
construed as creating any contract for continued services between the Company or
its Affiliates and any OPP Award Recipient and nothing herein contained shall
give any OPP Award Recipient the right to be retained as an Employee.

 

(g)           Governing Law; Jurisdiction. The OPP shall be construed,
administered, and enforced in accordance with the laws of the State of Maryland,
without giving effect to the conflict of laws principles thereof. The Company
and each OPP Award Recipient agree that the state and federal courts of New York
shall have jurisdiction over any suit, action or proceeding arising out of, or
in any way related to, the 2007 Plan or any OPP Award. The parties waive, to the
fullest extent permitted by law, any objection which any of them may have to the
venue of any such suit, action or proceeding brought in such courts,

 

- 7 -

 

 

--------------------------------------------------------------------------------

 

and any claim that such suit, action or proceeding brought in such courts has
been brought in an inconvenient forum. In the event that any party shall not
have appointed an agent for service of process in New York, the party agrees
that it may be served with process by registered or certified mail, return
receipt requested, to the party at its respective address as reflected on the
records of the Company. All notices shall be deemed to have been given as of the
date so delivered or mailed.

(h)          Non-Exclusivity. The OPP does not limit the authority of the
Company, the Committee, or any Affiliate, to grant cash bonuses, to make Awards
under the 2007 Plan, or to authorize any other compensation under the 2007 Plan
or any other plan or authority, including, without limitation, OPP Awards or
other compensation based on the same performance objectives used under the OPP.

(i)            Securities Laws Compliance. Restricted Shares shall not be issued
pursuant to the settlement of any OPP Award granted hereunder unless the
settlement of such OPP Award and the issuance and delivery of such Restricted
Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act, the Exchange Act and the
requirements of any stock exchange upon which the Common Shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

(j)            Section 409A. If and only to the extent that any compensation
provided by the OPP may result in the application of Section 409A of the Code,
the Company shall, in consultation with the OPP Award Recipient, modify the OPP
with respect to such OPP Award Recipient solely in the least restrictive manner
necessary in order, where applicable:

(i) to exclude such compensation from the definition of “deferred compensation”
within the meaning of such Section 409A, or

(ii) to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and to make such modifications,
in each case, without any diminution in the value of the benefits granted under
the OPP to such OPP Award Recipient.

(k)          Indemnification. The Company hereby agrees to indemnify and to hold
harmless each member of the Board and the Committee and other Employees and any
Affiliate to whom the Committee delegates authority pursuant to Section 3(a)
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to the OPP or the 2007 Plan,
except in the case of willful misconduct.

(l)            Unfunded Nature of Program. This OPP is intended to be an
unfunded, nonqualified compensation arrangement for purposes of the Code. Except
to the extent that a Participant may otherwise be entitled to preferred status
under applicable bankruptcy law, Participants shall have the status of general
unsecured creditors of the Company, and the OPP constitutes a mere promise by
the Company to make benefit payments in the future to the extent and consistent
with the terms of any OPP Awards, the OPP, and the 2007 Plan. Whenever there are
any references in the OPP to the crediting of amounts, all such references shall
be deemed to refer to notional, book entry transactions.

 

- 8 -

 

 

--------------------------------------------------------------------------------

 

(m)        Exclusivity of Documents. The liability of the Company for the
payment of benefits shall be defined only by this OPP, the 2007 Plan, and the
terms of each OPP Award Recipient’s Participation OPP Letter, and the Company
shall have no obligation to any Eligible Person under the OPP except as
expressly provided herein or therein.

(n)            Binding Effect. The provisions of the OPP shall bind and inure to
the benefit of the Company and its successors and assigns and each Participant
and each Participant’s successors and assigns.

(o)          Gender. Where appearing in the OPP, the masculine gender shall be
deemed to include the feminine gender and the singular number shall include the
plural, unless the context clearly indicates to the contrary.

(p)          Term and Expiration. The OPP shall be effective until all OPP Award
Recipients have received full settlement of all OPP Awards.

 

Adopted as of February 6, 2007 at a meeting of the Compensation Committee held
February 6, 2007, and modified by unanimous written consent of the Compensation
Committee dated April 2, 2007.

 

- 9 -

 

 

--------------------------------------------------------------------------------

 

LEXINGTON REALTY TRUST

2007 EQUITY-BASED AWARD PLAN

___________________________________

 

2007 Outperformance Program

 

Exhibit A  

___________________________________

[DATE]

CONFIDENTIAL

[Name]

[Address]

 

Re:

Your Participation Interest for the 2007 to 2009 Performance Period

Dear [Name]:

You have been selected by Lexington Realty Trust to be a participant in the
Lexington Realty Trust 2007 Outperformance Program (the “OPP”).  Generally,
under the OPP, in the event that the Company’s total return (as defined in the
OPP) to its equity holders during a three-year performance period beginning on
April 1, 2007 exceeds the greater of an absolute compound annual shareholder
return of 10% or 110% of the compound annual return of the MSCI US REIT INDEX
measured against a baseline value equal to $___ per common share, the average of
the ten consecutive trading days prior to April 1, 2007, then an aggregate
outperformance pool comprising 10% of such excess, not to exceed $40 million,
will be formed under the OPP. If and to the extent that any provision contained
in this Participation OPP Letter is inconsistent with the OPP, the OPP shall
govern.

The aggregate outperformance pool will be paid in the form of restricted common
shares, which will vest 50% on each of the first two anniversaries of the end of
the performance period, subject to continued employment, except as otherwise
provided in the OPP. Special provisions will apply, and you may forfeit some or
all of your award, in the event that your employment is terminated. Other
special rules apply, such as in the event of a change in control of the Company.

Subject to your acceptance of the terms and conditions of the OPP (which is
attached for your review and reference), your Participation Percentage in the
OPP is ___%.

Please acknowledge receipt of this letter and acceptance of the foregoing terms
and conditions for your participation in the OPP by signing in the space
provided below and return the signed letter to the attention of the Director of
Human Resources.

 

Yours truly,

 

 

 

ACKNOWLEDGED BY:

 

 

 

[                                    ]

 

 

 

   

Chairman, Compensation Committee

 

 

 

[Name of OPP Award Recipient]

 

 

 

 

 

 

 

[Date]

 

 

- 10 -

 

 

--------------------------------------------------------------------------------

 